Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 1 of 12

 

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN «) cave ortice
DISTRICT OF GEORGIA ATLANTA DIVISION RED CLERK’ OFFIC :

Joyce Marie Griggs
John Doe 1-10
Plaintiffs

Vs.

 

Brad Raffensperger

in his individual and official capacity as

Secretary of State for the State of Georgia

and as Chair of the State Election Board of Georgia;
Chatham County Georgia Board of elections;
individually and in their official capacities:

Russell Bridges-Supervisor

Thomas Mahoney III (Chairman)

Albert Scott-Chairman Chatham County
Board of Commission
and John Doe 1-10

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF TO VOID
THE JUNE 9, 2020 PRIMARY ELECTION

INTRODUCTION

1. The Primary Election was held in Georgia June 9, 2020 Election.
Georgia local and state elections officials illegally interfered with the
electoral process during this election. The Chatham County Board of
Elections and Secretary of State (Defendants) grossly and illegally
mismanaged the election process that deprived the citizens and
candidates their fundamental right to a fair election. This Complaint
addresses the illegal activity that occurred during the Primary election
in Chatham County Georgia and other similarly situated Counties.

1

 

= qugo7 2020) «3

 
9.

Case 1:20-cv-03272-LMM Document 1 Filed 08/07/20 Page 2 of 12

The electoral process diminished and damaged Georgia’s election
laws, and violated the First, Fourteenth, and Fifteenth Amendments to
the United States Constitution, Section 2 of the Voting Rights Act, 52
U.S.C. § 10301, and Sections 301-303 of the Help America Vote Act of
2002, 52 U.S.C. §§ 21081-21083.

Plaintiff reserves the right to amend this complaint.
JURISDICTION AND VENUE

This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this
action arises under the laws of the United States of America.

This Court also has jurisdiction pursuant to 28 U.S.C. § 1343(a) and 42
U.S.C. §§ 1983, 1988(a) because this action seeks to redress the
deprivation, under color of state law, of rights, privileges, and
immunities secured by the First, Fourteenth, and Fifteenth Amendments
to the U.S. Constitution, Section 2 of the Voting Rights Act, 52 U.S.C.§
10301 and Sections 301-303 of the Help America Vote Act of 2002, 52
U.S.C. §§ 21081-21083.

This Court has jurisdiction to grant both declaratory and injunctive relief
pursuant to 28 U.S.C. §§ 2201, 2202.

Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because
defendants are residents of this state and district.

Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims
occurred in this district and state.

PARTIES

9. Defendants Are Responsible for Georgia’s Election System.
The Secretary of State is the chief elections officer in Georgia. O.C.G.A. §
21-2-50.

2

 

 
Case 1:20-cv-03272-LMM Document 1 Filed 08/07/20 Page 3 of 12

10. Defendant Brad Raffensperger is Georgia’s Secretary of State and is
named in his individual and official capacity.

_ 11. Defendant Raffensperger assumed Office as Georgia’s Secretry of
State on January 14, 2019.

12. The Secretary of State is the constitutional officer serving asGeorgia’s
chief official who oversees and administers elections. O.C.G.A. § 21-2-50.

13. The Secretary of State is also responsible for training county elections
Officials, including registrars and superintendents, on the law governing
state elections. O.C.G.A. § 21-2-50(a)(11).

14. The Secretary of State is also the chairperson of the State Election
Board. O.C.G.A. § 21-2-30(d). As the chief elections officer designated
under the Help American Vote Act of 2002 (“HAVA”), the Secretary of State
is also responsible for coordinating the obligations of the state under HAVA.
0.C.G.A. § 21-2-50.2.

15. The Secretary of State and the State Election Board are responsible for
the election system as a whole, a responsibility that includes promoting and
supporting accurate, fair, open, and secure elections; implementing election
laws, regulations, and policies that are consistent with Georgia law and the
constitutional rights of the voters of Georgia; and ensuring consistency
across counties to protect the equal protection rights of Georgians.

16. Defendant State Election Board of Georgia is responsible for, inter alia,
(1) promulgating rules and regulations to “obtain uniformity” in the practices
and proceedings of elections officials, “as well as the legality and purity in
all... elections”; (2) formulating, adopting, and promulgating rules and
regulations “conducive to the fair, legal, and orderly conduct of primaries
and elections”; (3) promulgating rules and regulations to “define uniform
and nondiscriminatory standards concerning what constitutes a vote and
what will be counted as vote”; and (4) investigating frauds and irregularities
in elections. See O.C.G.A. § 21-2- 31.
3

 
Case 1:20-cv-03272-LMM Document 1 Filed 08/07/20 Page 4 of 12

17. The Board of Elections of Chatham County, Georgia functions as the
superintendent of elections and conducts primaries and elections in
accordance with State law. The Board performs all services and functions
necessary to support the election process. The Board establishes
boundaries for voting precincts, secures facilities to serve as polling
locations for these precincts, recruits, selects, hires, trains and assigns
personnel to serve as poll officials. The board also conducts qualification
for candidates, develops ballots for elections, acquires, maintains, prepares
and delivers equipment used to conduct elections, publicizes notices as
required by law and maintains elections records.

18. Defendant Thomas Mahoney, III is the Chairman of the Board of
Elections of Chatham County, Georgia.

19. Defendant Russell Bridges is the Supervisor of the Chatham County
Board of Election.

20. Defendant Albert Scott is the Chairman of the Chatham County
Commissioners. Pursuant to Chatham County Code Book Chapter 6, the
Chairman is the Chief executive of the county, the presiding officer of the
Board of Commissioners and the official spokesman for the county. In such
capacity he exercises authority over the Chatham County Board of
Elections.

21. Plaintiff Joyce Marie Griggs is a retired Army Lieutenant Colonel
Intelligence Officer, Combat Veteran and Bronze Star Recipient. During the
June 9, 2020 primary she was a candidate for U.S.Congress, 1st
Congressional District of Georgia which resulted in a runoff.

BACKGROUND
22. Georgia has a long history of voting and election fraud and abuse.

23. On April 30, 2020 of State Brad Raffensperger appointed prosecutors
and election officials to his newly created group to investigate absentee
voting fraud in Georgia. "The people of Georgia have the right to a secure,
safe and reliable vote," Raffensperger said. Thus acknowledging the fact
that fraud exists with the absentee voting process.

4

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 5 of 12

24. Based upon information received from election workers atthe
Chatham county board of elections absentee ballots were manipulated to
give certain candidates the winning advantage (see affidavit of Celestine
James w/attachments). Exhibit 1

25. Voters were disenfranchised and denied candidates of their choice due
to the manipulation of absentee ballots and other violations by Defendants
and there employees.

26. Some candidates were deprived of their rights by Defendants in the
manipulation of the absentee ballots thus forcing some into a runoff
election and others to loose.

27. According to Federal and State Voting laws the Defendants violated
both Federal and State laws.

28. Based upon information and belief the illegal and fraudulent activity
that was allowed at the Chatham County board of elections included but
not all inclusive the following:

massive voter fraud in the absentee ballot processing
lack of chain of custody

broken seals on ballots

copying and duplicating ballots

use of several books to document

unauthorized personnel counting ballots

poor to no supervision

failure to count all ballots

. ballot drop box not secured

 

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 6 of 12

CLAIMS FOR RELIEF
Count |

Violation of the Voting Rights Act

Violation of the Fundamental Right to a fair election. (First and Fourteenth
Amendments to the U.S. Constitution, as enforced by 42 U.S.C. § 1983).

29. Plaintiffs hereby incorporate by reference paragraphs 1 through 27.

30. The Fourteenth Amendment to the United States Constitution prohibits
states from “depriving any person of... liberty . . . without due process of
law.

31. The First Amendment prohibits a state from interfering with “the
freedom of speech’ or the right “to petition the Government for a redress of
grievances.”

32. Under 42 U.S.C. § 1983, every person acting under color of state law
who deprives any other person of his or her constitutional rights is liable at
law and in equity.

33. Acting under color of state law, Defendants deprived voters and
candidates of the right to vote and select candidates, as secured by the the
constitution; state and federal law by administering an election plagued with
irregularities and fraud.

34. Defendants must protect the integrity of elections in Georgia, see
0.C.G.A. §§ 21-2-31, 21-2-50, including by promulgating, adopting, and
enforcing all laws and policies and overseeing elections entities in a
manner that does not severely burden the right to vote.

35. Voters in Georgia have a liberty interest in their fundamental right to
vote and elect candidates of their choice. Defendants acted to deprive
voters of such rights through the following misconduct: failing to adequately
train county elections officials on laws governing elections; massive voter
fraud in the absentee ballot processing; lack of chain of custody; broken

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 7 of 12

seals on ballots; copying and duplicating ballots; use of several books to
to document votes; unauthorized personnel counting ballots; poor to no
supervision; failure to count all ballots; ballot drop box not secured; failing
to maintain and secure the vote.

36. Defendants further acted to deprive voters of their right to vote through
the following specific misconduct in training and oversight of county
elections officials, manipulation of absentee ballots thus denying voters the
right to choose the candidates of their choice.

37. Due to Defendants’ misconduct, voter and candidates have suffered
and will continue to suffer irreparable harm—including severe burdens on
the right to vote/select candidates.

38. Unless enjoined from doing so, the Defendants’ unconstitutional burden
on the fundamental right to vote and select candidates will continue to
violate the Voting Rights Act, First, Fifth and Fourteenth Amendment rights
and inflict injuries for which voters and candidates have no adequate
remedy at law. :

39. Plaintiff is entitled to injunctive and declaratory relief to remedy these
unconstitutional violations and void the June 9, 2020 Primary election.

COUNT II

Breach of Duty and Negligence
40. Plaintiff hereby incorporate by reference paragraphs 1 through 39.

41. Defendants were negligent in their duties to the voters during the
Primary election held on June 9, 2020. Public trust was violated during
various stages of the electoral process when the Defendants violated
numerous aspects of state and federal election law.

42. Defendants were negligent and breached their duty by having different
standards for administering elections or for counting ballots in different
counties thus violating the Equal Protection Clause.

6

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 8 of 12

43. Defendants Chatham County failed to train and were negligent in
training and supervising individuals working at the Board of Elections.
Thus resulting in voter fraud, delay in counting ballots and other
irregularities at the board of election.

44. Upon information and belief the chain-of-custody procedures for ballots
and other voting equipment was violated. Individuals involved in the transfer
of ballots from one place to another were supposed to sign a chain-of-
custody log, which includes an obligation to inspect the package in which
they are delivered for signs of tampering.

45. The ballots and other voting equipment were not properly secured during
the process thus tainting the entire election process.

46. Defendants Chatham County Board of Elections and Chatham County
Commissioner breached their duty and were negligent to the voters and
candidates during the Primary election. They failed to follow procedures as
outlined in the state and federal law and rules (0.C.G.A.§ 21-2-31 and Rule
183-1-12-.05 Security of Voting System Components.

47. Defendants aiso failed to oversee, train, and advise counties and local
workers at the Chatham County Board of Elections about the proper
handling, storage and counting of absentee ballots.

48. Defendants Chatham County Board of Elections Supervisor and
Chairmans allowed workers to make several additional/duplicate copies of
ballots.

49. Defendants Chatham County allowed workers to use separate books to
record the number on the ballot to verify the ballots with four initials of poll
workers. Ballots were not verified as required by law.

50. Defendants allowed unauthorized personnel to enter a warehouse where
ballots were maintained, view and adjudicate absentee ballots.

51. Defendants Chatham County Board of Elections allowed unauthorized
individuals to break the seals on the ballots.
7

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 9 of 12

52. Upon information and belief it appears that Defendant Bridges,
Supervisor Chatham County Board of Elections appeared to have
intentionally slowed down the counting of the absentee votes.

0.C.G.A. §§ 21-2-94 and 21-2-95 and Rule 183-1-12-.12, Tabulating Results
after the polls closed. .

0.C.G.A. § 21-2-419, the election superintendent shall prepare the official
consolidated returns for the primary, election, or runoff.

53. Upon information and belief it appears that Defendant
Russell Bridges-Supervisor Chatham County Board of Elections
Intentionally slowed down the counting of the absentee ballots.

34. Defendants individually and in their official capacity were negligent and
breached their duty in the administration of the June 9, 2020 Primary
Election.

55. Acting under color of state and federal law, Defendants deprived the
voters the right to vote and select candidates as secured by the First,
Fourteenth and Fifteenth Amendment by administering an election plagued
with irregularities and voter fraud.

56. Defendant Chairman, Chatham County Board of Commissioner breached
his duty as well and was negligent in failing to supervise the Board of
Elections.

5/7. Unless enjoined from doing so, Defendants will continue to violate
election laws and harm voters/candidates who have no adequate remedy at
law. .

58. Plaintiff is entitled to injunctive and declaratory relief to remedy these
violations and void the June 9, 2020 Primary results.

COUNT Tt

FRAUD

59. Plaintiff hereby incorporate by reference paragraphs 1 through 58.
8

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 10 of 12

60. Defendants in their individual and official capacity perpetrated fraud
upon the voters and candidates during the June 9, 2020 Primary Election.

61. According to the dictionary fraud is-A false representation of a matter of
fact—whether by words or by conduct, by false or misleading allegations,
or by concealment of what should have been disclosed—that deceives and

is intended to deceive another so that the individual will act upon it to her or
his legal injury.

62.nDefendants made false statements of material facts concerning the
election process, they knew their statements were untrue with the intent to
deceive the voters and candidates to their detriment.

63. Acting under color of law, Defendants deprived voters and candidates
of the right to vote and select candidates, as secured by the the
constitution; state and federal law by administering an election plagued with
irregularities and fraud.

64. Defendants as the chief overseers of the election process caused or
allowed to occur the following fraudulent activities:

a. Chain-of-custody procedures for ballots and other voting equipment was
violated.
b. Individuals involved in the transfer of ballots from one place to another
were supposed to sign a chain-of-custody log, which includes an obligation
to inspect the package in which they are delivered for signs of tampering.
c. The ballots and other voting equipment were not properly secured during
the process thus tainting the entire election process.
d. The improper handling, storage and counting of absentee ballots.
e. Election workers allowed to make several additional/duplicate copies of
ballots.
f. Election workers allowed to use separate books to record the number on
the ballot to verify the ballots with four initials of poll workers.
Ballots were not verified as required by law.
g. Unauthorized personnel were allowed to enter warehouse where ballots
were maintained, view and adjudicate absentee ballots.
h. unauthorized individuals to break the seals on the ballots.
i. Intentional delay in counting the absentee votes

9

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 11 of 12

65. Defendants in their individual and official capacity knew that fraudulent

activity was occurring during the June 9, 2020 Primary election but failed to
stop it.

66. The Defendants actively participated in the voter fraud which occurred
during the 2020 Primary and must be held accountable civilly and criminally.
Based on the well known activity of voter fraud in Georgia

67. Unless enjoined, Defendants will continue to violate and inflict injuries
for which voters/candidates have no adequate remedy at law. Therefore,
Plaintiff is entitled to injunctive and declaratory relief to remedy these
violations by voiding the June 9, 2020 Primary Election.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment
and grant the following relief:

1. That Georgia primary election process on June 9, 2020 be declared void
because it violated voters and candidates fundamental rights to vote and a
clean and fair election under the First and Fourteenth and Fifteenth
Amendments to the U.S. Constitution;

2.Void the June 9 Primary election process because it violated voters and
candidates rights to Equal Protection and Due Process under the Fourteenth
Amendment to the U.S. Constitution and state and federal law;

3. Void the Georgia’s Primary elections process for June 9, 2020 because it
violated the Voting rights Act and Help America Vote Act

4, Permanently enjoin Defendants to oversee adequate

elections by promulgating, adopting, and enforcing uniform standards and
processes that:

a. Ensure that counties accurately and timely process ail absentee
consistent with Georgia and federal law governing absentee ballots;

b. Ensure that all workers are properly trained and supervised;
10

 
Case 1:20-cv-03272-LMM Document1 Filed 08/07/20 Page 12 of 12

c. Ensure the Board of Elections timely recruit and hire an adequate number
of elections officials and poll workers before each election to ensure proper
staffing on any election day;

d. Provide for the timely and systematic training, based on comprehensive
statewide curriculum, of elections officials and poil workers before every
election;

e, Ensure each county has adequate materials, training, and support for all
elections officials and poll workers to fairly and reasonably administer
elections in accordance with Georgia and federai law;

f. Permanently enjoining Defendants to ensure they conducts efficient, just,
and fair elections;

4. Ensure and permanently enjoin defendants and hold the accountable for
the violation of the Voter Right Act and other state and federal laws;

5. That Defendants be immediately removed from positions at the Secretary
of State and Chatham County board of elections to prevent further harm and
injury to the voters and candidates;

6. That the June 9, 2020 primary be declared void based on fraud and
violation of the Voters Right Act and federal and state laws as appropriate;

7. Demand for a Jury trial;
8. Plaintiff reserves the right to amend this complaints; and

9. For such other relief as the court deems just and proper under the
circu

Joyce
Plaintiff
1 Baysprings Ct.
Savannah, GA 31405
(912}3166009

 

11

 
